UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1DECEMBER 31, 2012. oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission File No. 333-141875 IGEN Networks Corp. (Exact name of registrant as specified in its charter) Nevada 20-5879021 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 119 North Henry Street, Alexandria, Virginia, 22314 (Address of principal executive offices) (Zip Code) 1-888-244-3650 (Registrant's telephone number including area code) Securities registered pursuant to Section12(b)of the Act: None Securities registered pursuant to Section12(g)of the Act: Common Stock Title of Class Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: o Accelerated filer: o Non-accelerated filer: o Smaller reporting company: x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x The aggregate market value of the Common Stock of IGEN Networks Corp. held by non-affiliates as of April 5, 2013 was $2,247,372 based on the closing price of the common stock of $0.15. The number of shares of the registrant's common stock outstanding as of December 31, 2012 is 14,982,478. Table of Contents TABLE OF CONTENTS PART I Page ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 4 ITEM 1B. UNRESOLVED STAFF COMMENTS 4 ITEM 2. PROPERTIES 4 ITEM 3. LEGAL PROCEEDINGS 4 ITEM 4. MINE SAFETY DISCLOSURES 4 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RE­LATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 5 ITEM 6. SELECTED FINANCIAL DATA 9 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDI­TION AND RESULTS OF OPERATION 9 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 12 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 14 ITEM 9A. CONTROLS AND PROCEDURES 14 ITEM 9B. OTHER INFORMATION 14 PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT 15 ITEM 11. EXECUTIVE COMPENSATION 17 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 18 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 20 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 20 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 22 SIGNATURES 23 Table of Contents Part I Item 1.Business Description of Business IGEN Networks Corp. (“IGEN”,the “Company”, “we”, “our”) was incorporated in the State of Nevada on November 14, 2006 under the name of Nurse Solutions Inc.On September 19, 2008 the Company changed its name to Sync2 Entertainment Corporation and traded under the symbol SYTO.On May 26, 2009, the Company changed its name to IGEN Networks Corp., the Company’s common stock was assigned 45172B 10 2 as its new Cusip number, and the Company’s trading symbol was changed to IGEN effective June 30, 2009.On November 4, 2011, IGEN Business Solutions Inc., a wholly owned Canadian subsidiary of IGEN Networks Corp., was incorporated. Through August 2011, IGEN was in the business of providing high-speed Internet, Phone and Data services to rural communities via licensed third party technology.As of September 2011, in concert with securing new management and investment, the company expanded its business model to invest and actively manage the growth of privately held technology companies that specialized in wireless broadband solutions, Software as a Service (Saas), and Machine to Machine (M2M) revenue models serving small business, government agencies and commercial enterprise. The Company has offices in the United States and Canada.The U.S. head office is located at 119 North Henry Street, Alexandria, Virginia 22314.The Canadian office is located at Suite 102, 3833 Henning Drive, Burnaby BC, Canada, V5C 6N5.The Company’s phone number is 1-888-244-3650. The Company itself currently owns no patents.The Company is in the process of securing trademarks and distribution licenses through increased ownership of privately held technology companies. During the fiscal year ending December 31, 2011, the company did no research and development.During the fiscal year ending December 31, 2011, the company spent approximately $54,725 on research and development, 96% of which was borne by customers. The Company is not aware of any government approval or regulations, other than those governing the normal course of business, which will affect its own business.However, the Company is invested in and foresees future investment in, or possible joint ventures with, companies for which local, regional or national regulatory approvals, particularly those pertaining to wireless networks, may apply. The Company is not aware of any significant costs or effects of compliance with environmental laws. The Company currently has four full-time employees and one part-time employee.All management activities are currently undertaken by Directors of the Company and the Company also relies on subcontractors for a number of professional services. 3 Table of Contents Item 1A. Risk Factors For a discussion of risk factors affecting the Company please refer to the Cautionary Note Regarding Forward-looking Statements included in Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations. Item 1B.Unresolved Staff Comments As a smaller reporting company, the Company is not required to provide the information required by this item. Item 2.Properties The Company owns no plants, mines and other materially important physical properties.The Company’s office locations are specified in Item 1 of this document. Item 3.Legal Proceedings The Company is not party to any legal proceedings. Item 4.Mine Safety Disclosures The Company is not an operator, nor has a subsidiary that is an operator, of a coal or other mine. 4 Table of Contents Part II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Principal Market The Company’s common shares currently trade on the OTC market in the United States and are quoted on the OTCQB under the symbol IGEN. High and Low Sales Prices Quarter Ended High Low March 31, 2011 $ $ June 31, 2011 $ $ September 31, 2011 $ $ December 31, 2011 $ $ March 31, 2012 $ $ June 31, 2012 $ $ September 31, 2012 $ $ December 31, 2012 $ $ Holders As of December 31, 2012, there were 58 registered shareholders of common shares and an unknown number of holders whose stock is held in “street name”. Dividends The Company has paid no cash dividends in the past and as of yet has had no retained earnings from which to do so. 5 Table of Contents Securities authorized for issuance under equity compensation plans As of December 31, 2012 there were no securities authorized for issuance under equity compensation plans. Performance Graph As a smaller reporting company, the Company is not required to provide the information required by this item. Recent sales of unregistered securities During the twelve months ending December 31, 2009 there were no issuances or sales of our securities with or without registration. During the twelve months ended December 31, 2010, the company issued the following shares under the Securities Act of 1933 exemption Rule 144: On February 15, 2010, the Company issued 550,000 restricted common shares to two related parties for services as directors and officers of the Company, at fair value of $0.06 per share and a recorded value of$33,000. On February 15, 2010, the Company issued 1,650,000 restricted common shares to three independent parties pursuant to agreements for consulting services, at fair value of $0.06 per share and a recorded value of $99,000. On February 15, 2010, the Company issued 3,250,000 common shares to six non-affiliated parties for conversion of $195,000 debt which was incurred by the Company in March 2009, recorded at fair value of$0.06 per share. On March 30, 2010, the Company issued 3,000,000 restricted common shares to Bio Business Development Corp. International Inc. pertaining to the memorandum of understanding regarding the acquisition of rights to intellectual property. The shares are recorded at $3,000 par value with an offsetting amount in additional paid-in capital. Pursuant to the MOU, the shares will be held in trust by the Company,and will be released or cancelled, subject to the negotiation of terms and conditions in a mutually beneficial license agreement. On April 13, 2010, the Company issued 2,000,000 restricted common shares to Machlink Inc. pertaining to memorandum of understanding and to be held in trust subject to the signing of a License Agreement with Machlink for the technology license rights. On May 7, 2010, the Company signed an exclusive distribution License Agreement with Machlink Inc. for rights to its existing patent pending and proprietary technology in wireless broadband Internet technology, pursuant to the initial memorandum of understanding the parties entered into on April 13, 2010. In consideration, the Company acknowledged the two million restricted shares issued on April 13, 2010 pertaining to the memorandum of understanding, which will be held in trust and released in six months from the signing of the May 7, 2010 License Agreement. During the six month hold period, IGEN has the option to pay $1 per share in lieu of release of the shares. The shares were recorded at fair value of $0.65 per share for a recorded value of $1,300,000. 6 Table of Contents On May 10, 2010, the Company issued 350,000 shares on receipt of $210,000 for subscription to 350,000 common shares at a price of $0.60 per share. On May 25, 2010, the Company cancelled and returned to treasury, the 3,000,000 restricted common shares originally issued to Bio Business Development Corp. International Inc. and held in-trust, pertaining to the memorandum of understanding regarding the acquisition of rights to intellectual property. The parties did not negotiate a mutually beneficial license agreement and the MOU was terminated. The $3,000 par value recording and offsetting amount in additional paid-in capital was reversed. On May 27, 2010, the Company issued 750,000 restricted common shares to two related parties for services as directors and officers of the Company, at fair value of $0.77 per share and a recorded value of $577,500 held in-trust, pertaining to the memorandum of understanding regarding the acquisition of rights to intellectual property. The parties did not negotiate a mutually beneficial license agreement and the MOU was terminated.The $3,000 par value recording and offsetting amount in additional paid-in capital was reversed. On May 27, 2010, the Company issued 750,000 restricted common shares to two related parties for services as directors and officers of the Company, at fair value of $0.77 per share and a recorded value of $577,500. On May 27, 2010, the Company issued 350,000 restricted common shares to three independent parties in consideration for their appointments to the advisory board of the Company, at fair value of $0.77 per share and a recorded value of $269,500. On May 27, 2010, the Company issued 650,000 restricted common shares to two independent consultants pursuant to consulting agreements entered into, at fair value of $0.77 per share and a recorded value of $500,500. On July 5, 2010, the Company issued 200,000 restricted common shares to an independent consultant pursuant to a consulting agreement entered into, at fair value of $0.50 per share and a recorded value of $100,000. On July 8, 2010, the Company issued 500,000 restricted common shares to related parties for services as a director and officer of the Company, at fair value of $0.50 per share and a recorded value of $250,000. On September 17, 2010 the Company received of $150,000 for subscription to 300,000 common shares at a price of $0.50 per share. On November 22, 2010 the Company issued 30,927 restricted common shares to an independent consultant for services, at fair value of $0.97 per share and a recorded value of $30,000. 7 Table of Contents During the twelve months ended December 31, 2011, the company issued the following shares under the Securities Act of 1933 exemption Rule 144: On May 16, 2011 the company issued a total of 650,000 restricted common shares at a fair value of $0.60 per share to thirteen non-related parties for services specific to acting in the capacity of IGEN advisory board members. On September 8, 2011, the company issued a total of 91,667 restricted common shares for which the company received a total of $55,000 in subscriptions for shares at a price of $0.60 per share On September 12, 2011, the company issued a total of 1,499,999 restricted common shares for which the company received a total of $450,000 in subscriptions for shares at a price of $0.30 per share. On December5, 2011, the company issued a total of1,271,052 restricted common shares at a fair value of $0.30 per share and a total recorded value of $381,315.60, to six related parties to retire shareholder loans. On December7, 2011, the company issued 100,000 restricted common shares at a fair value of $0.30 per share and a total recorded value of $30,000 to a related party for services rendered to the company. On December 31, 2011 the Machlink Inc agreement was modified resulting in the issuance to Machlink of 1,000,000 shares of common stock of the Company and fairly valued at $250,000 in return for the 2,000,000 shares originally issued to Machlink being delivered to the Company for cancellation. During the twelve months ended December 31, 2012, the company issued the following shares under the Securities Act of 1933 exemption Rule 144: On June 28, 2012 the company issued 50,000 restricted common shares at a fair value of $0.32 per share and a total recorded value of $16,000 to a related party for services rendered to the company. On June 29, 2012 the company issued a total of 550,000 restricted common shares for which the company received a total of $192,500 in subscriptions for shares at a price of $0.35 per share as part of the exercising of warrants. On August 17, 2012 the company issued a total of 333,000 restricted common shares for which the company received a total of $116,667 in subscriptions for shares at a price of $0.35 per share as part of the exercising of warrants. 8 Table of Contents Item 6.Selected Financial Data As a smaller reporting company, the Company is not required to provide the information required by this item. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) provides information for the year ended December 31, 2012.This MD&A should be read together with our audited consolidated financial statements and the accompanying notes for the year ended December 31, 2012 (the “consolidated financial statements”). The consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States (“U.S. GAAP”). Except where otherwise specifically indicated, all amounts in this MD&A are expressed in United States dollars. Certain statements in this MD&A constitute forward-looking statements or forward-looking information within the meaning of applicable securities laws. You should carefully read the cautionary note in this MD&A regarding forward-looking statements and should not place undue reliance on any such forward-looking statements. See “Cautionary Note Regarding Forward-Looking Statements”. Additional information about the Company, including our most recent consolidated financial statements and our Annual Information Form, is available on our website at www.igen-networks.com, or on SEDAR at www.sedar.com and on EDGAR at www.sec.gov. Cautionary Note Regarding Forward-looking Statements Certain statements and information in this MD&A are not based on historical facts and constitute forward- looking statements or forward-looking information within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and Canadian securities laws (“forward-looking statements”), including our business outlook for the short and longer term and our strategy, plans and future operating performance. Forward-looking statements are provided to help you understand our views of our short and longer term prospects. We caution you that forward-looking statements may not be appropriate for other purposes. We will not update or revise our forward-looking statements unless we are required to do so by securities laws. Forward-looking statements: • Typically include words and phrases about the future such as “outlook”, “may”, “estimates”, “intends”, “believes”, “plans”, “anticipates” and “expects”; • Are not promises or guarantees of future performance. They represent our current views and may change significantly; • Are based on a number of assumptions, including those listed below, which could prove to be significantly incorrect: - Our ability to find viable companies in which to invest - Our ability successfully manage companies in which we invest - Our ability to successfully raise capital - Our ability to successfully expand and leverage the distribution channels of our portfolio companies; - Our ability to develop new distribution partnerships and channels - Expected tax rates and foreign exchange rates. 9 Table of Contents • Are subject to substantial known and unknown material risks and uncertainties. Many factors could cause our actual results, achievements and developments in our business to differ significantly from those expressed or implied by our forward-looking statements.Actual revenues and growth projections of the Company or companies in which we are invested may be lower than we expect for any reason, including, without limitation: - the continuing uncertain economic conditions - price and product competition - changing product mixes, - the loss of any significant customers, - competition from new or established companies, - higher than expected product, service, or operating costs, - inability to leverage intellectual property rights, - delayed product or service introductions Investors are cautioned not to place undue reliance on these forward-looking statements. No forward-looking statement is a guarantee of future results. Overview In 2012 the Company continued to focus its efforts on executing to its new business model of generating revenues and increasing shareholder value through managing growth of our invested companies, building infrastructure platforms to support future cloud-based services, and continued to reduce debt, expenses and net loss. As a result, we exited 2012 with a positive balance sheet, significantly increased revenues, significantly reduced expenses and net losses, growing investments in several high-tech companies, several distribution agreements, cloud-based server infrastructure in place, and we believe we are in a solid position to raise capital and move the Company and its portfolio companies forward toward profitable growth. Financial Condition and Results of Operations Capital Resources and Liquidity Current Assets and Liabilities, Working Capital As of December 31, 2012, the Company had total current assets of $152,550, a decrease of $71,329 from the end of the year previous. Current assets were primarily $106,894 in accounts receivable, all owed by Gogiro Internet Group for sales commissions and a combination of development services, IT services and management services provided by iGen to Gogiro. The Company’s current liabilities as of December 31, 2012 were $86,361, up marginally from the $81,798 reported at the end of the year previous. Current liabilities were primarily payables for development, IT infrastructure and services, advertising, contractor fees, legal fees and accounting fees. IGEN ended 2012 with a working capital surplus of $66,189, down from $142,081 at the end of 2011. 10 Table of Contents Total Assets and Liabilities, Net Assets As of December 31, 2012 the Company’s total assets was $409,753, a net reduction of $115.096 from the year prior. This includes the reduction in current assets of $71,329 described above, coupled with a net reduction of $43,767 in capital assets.The Company’s capital assets remained primarily investments in Gogiro Internet Group and Machlink Inc.During 2012 the Company invested a further $50,000 to purchase additional shares of Gogiro, but recorded a $100,000 impairment in its investment in Machlink due to share dilution, resulting in a net reduction of $43,767 in capital assets, and as the Company’s total liabilities were limited to its current liabilities, this resulted in 2012 year end net assets of $323,392, a reduction of $119,659 from the year prior. As of December 31, 2012, Company had an accumulated deficit of $4,720,297. The Company believes it has adequate working capital and projected revenues to maintain existing operations for approximately one quarter without requiring additional funding.However the Company’s business plan is predicated on raising further capital for the purpose of further investments and in expansion of distribution channels.It is anticipated the Company will raise capital through private placements. Results of Operations Revenues and Net Income (Loss) As of December 31, 2012, the Company had record revenues of $134,683, compared with $2,950 in 2011.Reported revenues are currently all attributable to Gogiro Internet Group Inc, in whom IGEN is invested and with whom IGEN signed a Market Development Agreement in November 2011.Revenues include sales commissions, development and IT services, and management fees. Expenses as of December 31, 2012 totaled $490,133, a significant 30% reduction from 2011 expenses of $698,207 and 2010 expenses of $2,280,761.The reduction in 2012 over 2011 was primarily attributed to significant reduction in consulting and business development fees. Other additional expenses, not included in the above, include the write-off of $100,000 impairment on the investment in Machlink Inc. due to share dilution. As of December 31, 2012 the Company had a net loss of $444,826 or $0.03 per basic & diluted share.This is a significant improvement over net losses of $875,679 in 2011, and net losses of $2,983.401 in 2010, and represents a year on year reduction in net loss of 49% Cash Flows As of December 31, 2012 the Company saw a net decrease in cash of $161,453.The primary source of cash was net proceeds from financing activities of $309,167, all due to the exercising warrants granted as part of private placements done in 2011.This was offset by cash investments, $58,613, including a second $50,000 direct investment in Gogiro Internet Group, and a net loss of cash used operating activities of $412,007. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. As a smaller reporting company, the Company is not required to provide the information required by this item. 11 Table of Contents Item 8. Financial Statements and Supplementary Data. The Company’s audited consolidated financial statements for the year ended December 31, 2012 are included herewith. IGEN NETWORKS CORP. Consolidated Financial Statements For the years ended December 31, 2012 and 2011 12 Table of Contents ACAL GROUP CHARTERED ACCOUNTANTS PCAOB & CPAB Registrant SUITE 1850 1 VANCOUVER, BC V6E 3X2 T: 604.683.3850 F: 604.688.8479 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To: the Board of Directors and Stockholders of IGEN Networks Corp. We have audited the accompanying consolidated balance sheets of IGEN Networks Corp. (the “Company”) as of December 31, 2012 and 2011, and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for the years ended December 31, 2012 and 2011.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of IGEN Networks Corp. as of December 31, 2012 and 2011, and the results of its operations and its cash flows for the years ended December 31, 2012 and 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the consolidated financial statements, the Company has not generated revenues since inception, has incurred losses in developing its business, and further losses are anticipated.The Company requires additional funds to meet its obligations and the costs of its operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in this regard are described in Note 1.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. “ACAL Group” Chartered Accountants Vancouver, British Columbia April 16, 2013 13 Table of Contents IGEN NETWORKS CORP. Consolidated Balance Sheets (Expressed in U.S. dollars) December 31, 2012 December 31, 2011 Assets Current Cash $ $ Accounts receivable HST Receivable - Prepaid expenses Investment (Note 3) Equipment (Note 4) Total Assets $ $ Liabilities and Shareholders' Equity Current liabilities Accounts payable $ $ Accrued liabilities Shareholders’ Equity Capital Stock (Note 7) Authorized - 375,000,000 common shares with $0.001 par value Issued and outstanding - 14,982,478 and 14,049,145 respectively Additional paid-in capital Deficit accumulated ) ) Total Liabilities and Shareholders' Equity $ $ Approved on Behalf of the Board "Neil Chan" Director "Richard Freeman" Director The accompanying notes are an integral part of these consolidated financial statements. F-1 Table of Contents IGEN NETWORKS CORP. Consolidated Statements of Operations (Expressed in U.S. dollars) Year Year Ended Ended December 31, December 31, Revenue Management services $ $
